DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-9 were originally filled on 12/11/2020 and claimed priority on JP2019-225198, which was filled on 12/13/2019. 
Information Disclosure Statement
The Information Disclosure Statement filed on 12/11/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Object detection unit in claim 3. 
Drive control unit in claim 8
Velocity setting unit in claim 8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 0046, the object detection unit is a sensor
According to paragraph 0051 and Figure 2, the drive control unit is part of the control apparatus
According to paragraph 0051 and Figure 2, the velocity setting unit is part of the control apparatus
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the approach determination step" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what approach determination step applicant is referring to in claim 5.
Claim 6 recites the limitation "the approach determination step" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what approach determination step applicant is referring to in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al (US 20140067121 A1) (Hereinafter referred to as Brooks)

Regarding Claim 1, Brooks discloses a control method for a robot system having a robot arm (See at least Brooks Paragraphs 0026 and 0036, and Figures 2a-2b and 4, a robot with robot arms is controlled) and executing an operation mode of the robot arm having an execution mode in which a motion program is executed (See at least Brooks Paragraphs 0023 and 0025, the robot is operated in accordance with the programs executed on the computational facility) and a teaching mode in which the motion program is taught (See at least Brooks Paragraphs 0010 and 0029, the training mode is interpreted as a teaching mode), comprising setting an upper limit velocity of a motion velocity of the robot arm to a first velocity when the operation mode is the execution mode (See at least Brooks Paragraph 0036 and Figure 4, the speed is set a low speed if a person is detected, and a high speed if there is no person detected while in the execution mode), and setting the upper limit velocity to a second velocity lower than the first velocity when the operation mode is the teaching mode (See at least Brooks Paragraph 0036 and Figure 4, when the robot is in training mode, the speed is set at a very low speed, which is the lowest speed).

Regarding Claim 2, Brooks discloses an acquisition step of acquiring the operation mode of the robot (See at least Brooks Paragraphs 0012 and 0036, the robot has a switching mechanism that receives user input to switch modes, which is interpreted as acquiring the operation mode); and 
a setting step of setting the upper limit velocity of the motion velocity of the robot arm according to the operation mode specified at the acquisition step (See at least Brooks Paragraph 0036 and Figure 4, when the robot is in training mode, the speed is set at a very low speed, which is the lowest speed, and when the robot is in execution mode, the speed is set a low speed if a person is detected, and a high speed if there is no person detected).

	Regarding Claim 8, Brooks discloses a robot system (See at least Brooks Paragraph 0022 and Figure 1) comprising: 
a robot arm (See at least Brooks Paragraphs 0026 and Figures 2a-2b the robot has robot arms); 
a drive control unit that controls driving of the robot arm based on an operation mode executed by the robot arm (See at least Brooks Paragraph 0025 and Figure 1, the task module and training module, which are interpreted as a drive control unit, controls the robot to perform its work when in execution mode and govern robot operations during training mode); and 
a velocity setting unit that sets an upper limit velocity of a motion velocity of the robot arm based on the operation mode (See at least Brooks Paragraphs 0025 and 0036 and Figure 1, the speed-control module is interpreted as the velocity setting unit, which sets the maximum velocity based on the mode of operation), wherein 
the velocity setting unit sets the upper limit velocity to a first velocity when the operation mode is an execution mode in which a motion program is executed (See at least Brooks Paragraphs 0023 and 0025, the robot is operated in accordance with the programs executed on the computational facility; See at least Brooks Paragraph 0036 and Figure 4, the speed is set a low speed if a person is detected, and a high speed if there is no person detected while in the execution mode), and sets the upper limit velocity to a second velocity lower than the first velocity when the operation mode is a teaching mode in which the motion program is taught to a robot (See at least Brooks Paragraphs 0010 and 0029, the training mode is interpreted as a teaching mode; See at least Brooks Paragraph 0036 and Figure 4, when the robot is in training mode, the speed is set at a very low speed, which is the lowest speed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Sugio (US 20180333849 A1) (Hereinafter referred to as Sugio)

Regarding Claim 7, even though Brooks discloses an upper limit velocity for a robot arm, Brooks fails to explicitly discloses an upper limit velocity of a velocity of a control point or an upper limit velocity of a rotation velocity of a joint of the robot arm is set at the setting step.
However, Sugio teaches this limitation (See at least Sugio Paragraph 0031, the upper limit of the speed of the control point is set). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brooks with Sugio to set the upper limit velocity of a control point at the setting step. When the robot is operated, the movement command is for the moving the control point to a target position (See at least Sugio Paragraphs 0018-0019). By limiting the speed of the control point, the robot can perform cooperative work, such as with a conveyor (See at least Sugio Paragraph 0020), which increases the operability of the robot system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Motoyoshi et al (US 20170066129 A1) (Hereinafter referred to as Motoyoshi)

Regarding Claim 9, Brooks discloses the robot arm includes a first arm rotating about a first axis (See at least Brooks Figure 2b, the link of the arm shown on the right closest to the shoulder of the robot is interpreted as a first arm that rotates about a first axis), a second arm coupled to the first arm and rotating about a second axis parallel to the first axis (See at least Brooks Figure 2b, the second link of the arm shown on the right is interpreted as a second arm that rotates about a second axis that is parallel to the first axis when the arm is straightened out at the joints), and a third arm coupled to the second arm, rotating about a third axis parallel to the first axis (See at least Brooks Figure 2b, the link right above the wrist 224 is interpreted as a third arm which rotates along an third axis parallel to the first axis when the arm is straightened out at the joints)…
Brooks fails to explicitly disclose the third arm moves… along the third axis and 
an upper limit velocity of the rotation of the first arm is lower than an upper limit velocity of the rotation of the second arm.
However, Motoyoshi teaches the third arm moving along the third axis (See at least Motoyoshi Paragraph 0093 and Figures 3 and 6, the hand, which is connected to the third arm, moves linearly along the third axis by driving the robot arm) and 
an upper limit velocity of the rotation of the first arm is lower than an upper limit velocity of the rotation of the second arm (See at least Motoyoshi Paragraph 0114 and Figure 11, the maximum velocity of the second arm is higher than the maximum velocity of the first arm).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brooks with Motoyoshi to have the third arm move along the third axis, and have the upper limit velocity of the rotation of the first arm be lower than an upper limit velocity of the rotation of the second arm. By moving the third arm along the third axis, the robot may move the hand (See at least Motoyoshi Paragraph 0093), which allows the robot to perform an operation with the hand. By having the second arm rotate faster, the second arm and first arm may arrive at the same position at the same time (See at least Motoyoshi Paragraph 0116 and Figure 12), which increases the overall operability of the robot arm by allowing the different links of the robot arm to stay synchronized with one another. 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jonsson (US 20150306766 A1) teaches operating a robot at a reduced speed when in teach mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664